                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

MICHAEL LAMAR ROLF, SR.,                     )
                                             )
                      Plaintiff,             )
                                             )
vs.                                          )         Case No. 21-00524-CV-W-GAF
                                             )
PEPSICO,                                     )
                                             )
                      Defendant.             )

            ORDER DENYING MOTION TO PROCEED IN FORMA PAUPERIS

       Now pending before the Court is pro se Plaintiff Michael Lamar Rolf, Sr.’s Motion for

Leave to Proceed In Forma Pauperis (Doc. # 1) and Motion to Appoint Counsel. (Doc. # 3).

Pursuant to a standing order issued by the Honorable Judge Fernando J. Gaitan, Jr. on behalf of

the Court en banc on November 22, 2010, Mr. Rolf “is enjoined from filing pro se civil

complaints alleging that products consumed by [him] were filled with illegal narcotics, illicit

drugs, and/or bodily fluids with this Court, regardless of whether he is seeking in forma pauperis

status or has paid the requisite fee, without first obtaining leave of Court to do so.” (See Case

No. 10-01115-CV-W-FJG, Doc. # 4). The Court provided Mr. Rolf with explicit instructions on

how to obtain leave of Court. (See id., Doc. # 4-1).

       In the present case, Mr. Rolf alleges a product manufactured and distributed by Pepsico

“contained illegal class ‘A’ narcotics and hazardous chemicals.” (Doc. # 1-1, p. 4). Thus, the

present case falls within the class of cases Mr. Rolf is enjoined from filing in this Court without

leave of Court. Mr. Rolf has not followed the procedures set forth by the Court to obtain leave

of Court.

       Consequently, it is ORDERED that:




            Case 4:21-cv-00524-GAF Document 4 Filed 07/21/21 Page 1 of 2
       1.      Plaintiff’s Motion to Proceed In Forma Pauperis is DENIED and Plaintiff’s case

is hereby DISMISSED;

       2.      Plaintiff’s Motion to Appoint Counsel is DENIED as moot;

       3.      The Clerk’s Office mail a copy of this Order along with a copy of the Order filed

on November 22, 2010 in Case No. 10-01115-CV-W-FJG with its attached appendix, which sets

forth the procedures Mr. Rolf must follow to obtain leave of Court, to Mr. Rolf at his last known

address.


                                                    s/ Gary A. Fenner
                                                    GARY A. FENNER, JUDGE
                                                    UNITED STATES DISTRICT COURT

DATED: July 21, 2021




                                               2

            Case 4:21-cv-00524-GAF Document 4 Filed 07/21/21 Page 2 of 2
